DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    339
    435
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    390
    376
    media_image2.png
    Greyscale

Claim(s) 1, 3-4, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beltrante US 8,602,253 B2.
With regards to claim 1, Beltrante discloses a cup holder tray 1 comprising: a tray body; at least one cup cavity (36-41); a jug receiver 6; the tray body comprising an upper surface 2/4; the upper surface and the jug receiver being positioned terminally opposite to each other along the tray body; the at least one cup cavity traversing from the upper surface to the jug receiver; and the at least one cup cavity being distributed about the upper surface.
	Beltrante disclose the tray can be used with a variety of containers. A keg has a similar size and shape as a jug, therefore, the tray of Beltrante is capable of being a jug receiver.

	With regards to claim 3, Beltrante (shown above) discloses a tray base; and the tray base being positioned adjacent to the jug receiver, opposite to the upper surface 2/4.

	With regards to claim 4, Beltrante discloses the jug receiver (shown above) comprising an inner circumferential wall and a jug cavity; the inner circumferential wall being perimetrically positioned within the tray body; and the jug cavity being delineated by the inner circumferential wall.

With regards to claim 6, Beltrante discloses the tray body comprising a tray receiving perimeter 51/52/53/54; the tray receiving perimeter being perimetrically positioned along the upper surface, wherein the tray receiving perimeter is configured to receive some jug receiver, such that the cup holder trays are stackable along each other.

With regards to claim 8, Beltrante discloses the cup holder tray 1 is made out of a rigid material. (Col 2:24-23)

With regards to claim 9, Beltrante discloses the cup holder tray 1 is circular in shape.

	With regards to claim 10, Beltrante discloses the jug receiver is circular in shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beltrante US 8,602,253 B2 in view of Stern et al. US 4,795,211.
	With regards to claim 2, Beltrante discloses each of the at least one cup cavity (36-41) comprising a lower base (shown above), and an upper opening (30-35); the upper opening being positioned adjacent to the upper surface; the lower base being positioned adjacent to the jug receiver, opposite to the upper surface; but it does not specifically disclose at least one cup receiver being positioned between the upper opening and the lower base.
	However, Stern teaches that it was known in the art to have a cup holder tray 10 having a cup cavity 22 having an opening and lower base with at least one cup receiver 68 being positioned between the upper opening and the lower base. (Col 5:16-27)
	The inventions of Beltrante and Stern are both drawn to the field of tray holder that are capable of holding items such as cups. Each holder includes a cup cavity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cup cavity in BORAH by providing cup receiver between the upper opening and lower base as taught by Stern for the purposes of allowing the cup cavity to hold various sizes of cups.

	With regards to claim 5, Beltrante discloses the tray base comprising a plurality of legs 56/57/58 and a handle 62; and the plurality of legs being distributed about the tray base but it does not specifically disclose a plurality of handles distributed about the tray base.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tray base of Beltrante include a plurality of handles distributed about the tray base, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	With regards to claim 7, Stern teaches that it was known in the art to have the at least one cup receiver is a stepped style cup receiver. (Figs. 2 and 4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/Examiner, Art Unit 3736